Citation Nr: 1615016	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Air Force from November 18, 1985 to January 15, 1991; from November 1, 2006 to November 18, 2006; and from September 30, 2007 to October 8, 2007.  The Veteran also served in the Air Force Reserve and Illinois Air National Guard from 1991 to 1999 and from 2005 to 2010.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from August 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

The Board remanded this case in May 2014 and then again in March 2015 for further development.  The case has been returned to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into considerations the existence of this electronic record.  A review of Virtual VA paperless claims processing system also reveals service treatment records and VA examinations that are duplicates of records already present in the VBMS file.  

In February 2016, the Board sent the Veteran a letter requesting clarification of who he wished to represent him in this appeal.  The letter noted that if no response was received within 30 days, the Board would assume that the Veteran wished to proceed without representation.  The Veteran did not respond.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded this issue in March 2015 to obtain a VA opinion clarifying whether the Veteran's bilateral restless leg syndrome was an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  The Board expressly requested that the examiner clarify the discrepancy in the 2014 VA opinion.

In April 2015, the same VA examiner who issued the October 2014 addendum opinion simply stated that the syndrome was a disease with a clear and specific etiology and diagnosis, again without providing any supporting explanation or clarification of the initial discrepancy as requested.  Therefore, the Board finds that an addendum opinion is required to clarify whether the Veteran's bilateral restless leg syndrome was an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the August 2014 VA Persian Gulf examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion.

Regarding the Veteran's claimed bilateral restless leg syndrome, provide an opinion regarding whether it is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis? 

The Board notes that the October 2014 and April 2015 examiner's answers to the above inquiry were not clear, in that no rationale was provided for the opinions.  The examiner must clarify the discrepancy between the initial findings that the restless leg syndrome is a diagnosed disorder with a clear and specific etiology and a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

2.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for bilateral restless leg syndrome must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




